DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 09/28/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stiesdal (US PGPUB 2017/0260970 A1) and Sato et al. (US PGPUB 2015/0017000 A1).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal (US PGPUB 2017/0260970 A1) in view of Sato et al. (US PGPUB 2015/0017000 A1).

Regarding claim 1, Stiesdal discloses a bearing arrangement for a wind turbine (abstract) comprising: a bearing housing (1); a drive shaft (2) arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing (Fig. 4, [0087]); a downwind bearing (5); and an upwind bearing (4), wherein the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft (Fig. 4); wherein the downwind bearing and/or the upwind bearing is a radial bearing comprising multiple radial bearing pads (4, 5, 15, Fig. 4; shows clearly that there are multiple radial bearing pads arranged around the circumference of the bearing, see near 5 wherein the radial bearing is segmented into pads), and each one of the multiple radial bearing pads is attached to one of multiple radial bearing bodies of the radial bearing and the multiple radial bearing pads are arranged about the drive shaft (Fig. 4); wherein the downwind bearing and/or the upwind bearing is connected to an axial bearing of the bearing arrangement (5, 9, 6, 7, 15, Fig. 4), and at least one axial bearing pad of the axial bearing pad of the axial bearing is attached to at least one of the multiple radial bearing bodies (Fig. 4).
However, Stiesdal does not teach or suggest, “wherein the axial bearing and the radial bearing are both arranged between the drive shaft and the bearing housing.”
Sato et al. teaches, in the field of wind turbine bearings and shafts, a journal (radial, 30b) bearing and thrust (axial, 30c) bearing ([0022]) in one bearing housing (30a, Fig. 4) as a known sliding bearing with the axial bearing and the radial bearing are both arranged between the drive shaft and the bearing housing (Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the shaft bearing structure of Stiesdal by rearranging the parts as shown in a known sliding bearing for a wind turbine as taught by Sato et al., as shifting the axial bearing portion of Stiesdal from the interior of the shaft to the exterior of the shaft as shown by Sato et al. would not have modified the operation of the device and is a known solution for combing radial and axial bearings (Sato et al., [0022]). Additionally, see MPEP 2144.04 VI. C. 

Regarding claim 2, Stiesdal and Sato et al. teach all of claim 1 as above, wherein the at least one axial bearing pad is attached to the at least one of the of the multiple radial bearing bodies by means of an axial tiltable support structure (Stiesdal, [0054]).

Regarding claim 3, Stiesdal and Sato et al. teach all of claim 2 as above, wherein the at least one of the multiple radial bearing bodies (Stiesdal; 15, 9) comprises a radial bearing body protrusion (Stiesdal; Fig, 4, shown as the protrusions under the pad connecting to the collar and carrier arrangement connecting to the axial pads) extending in an axial direction along the longitudinal axis and to which the axial tiltable support structure of the at least one axial bearing pads (Stiesdal; 6, 7) is attached.

Regarding claim 4, Stiesdal and Sato et al. teach all of claim 1 as above, wherein the at least one of the axial bearing pads and at least one of the multiple radial bearing pads are fluidically connected to each other (Stiesdal, [0095]).

Regarding claim 5, Stiesdal and Sato et al. teach all of claim 1 as above, wherein the at least one axial bearing pad and the multiple radial bearing pads are enclosed in a common lubricant flooded chamber (Stiesdal, [0095]), whereby the lubricant flooded chamber is sealed against the drive shaft, an internal space of the bearing housing and an outside of the bearing housing (Stiesdal; Fig. 4, [0095]).

Regarding claim 6, Stiesdal and Sato et al. teach all of claim 1 as above, wherein the axial bearing comprises an axial collar (Stiesdal, 9) arranged opposite of the at least one axial bearing pad (Stiesdal, Fig. 4).

Regarding claim 7, Stiesdal and Sato et al. teach all of claim 6 as above, wherein the axial bearing comprises at least one slack bearing pad (Stiesdal; 6, 7) arranged opposite of a second contacting surface of the axial collar (Stiesdal; 9, Fig. 4), wherein the second contacting surface if arranged facing an opposite direction of a first contacting surface of the axial collar (Stiesdal; Fig. 4), wherein the first contacting surface of the axial collar is arranged facing the at least one axial bearing pad (Stiesdal; Fig. 4).

Regarding claim 8, Stiesdal and Sato et al. teach all of claim 7 as above, wherein the at least one slack bearing pad is attached to the bearing housing, in particular by means of a flange (Stiesdal, Fig. 4).

Regarding claim 9, Stiesdal and Sato et al. teach all of claim 1 as above, wherein the axial collar is arranged about a circumference of the drive shaft (Stiesdal, Fig. 4).

Regarding claim 11, Stiesdal and Sato et al. teach all of claim 1 as above, wherein the multiple radial bearing bodies are arranged adjacent to one another along a circumference of a cylindrical seat (Stiesdal, Fig. 4).

Regarding claim 12, Stiesdal and Sato et al. teach all of claim 1 as above, wherein each one of the multiple radial bearing pads is attached to one of the multiple radial bearing bodies by means of a radial tiltable support structure (Stiesdal, [0054]).

Regarding claim 13, Stiesdal and Sato et al. teach all of claim 1 as above, wherein the wind turbine further comprises a rotor operatively connected to drive the drive shaft and a generator operatively connected to be driven by the drive shaft (Stiesdal, [0003]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal and Sato et al. as applied to claim 1 above, and further in view of Nakagawa et al. (US PGPUB 2007/0127858 A1).

Stiesdal and Sato et al. teach all of claim 10 as above.
However, neither do Stiesdal nor Sato et al. teach or suggest, wherein the axial collar is coated with a hardened material.
Nakagawa et al. teaches, in the field of bearings for a wind turbine, using a nitriding surface treatment applied to heavy load elements of bearings to increase surface harness [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the axial collar of Stiesdal to have the nitriding surface treatment of Nakagawa et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that a nitriding treatment would increase surface hardness and increase part life [0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745